        Case
         Case1:20-cv-03478-PKC
              1:20-cv-03478-PKC Document
                                 Document50-1
                                          59 Filed
                                              Filed07/29/20
                                                    07/15/20 Page
                                                              Page11ofof26
                                                                         26



                                      UNITED STATES DISTRICT COURT

                                     SOUTHERN DISTRICT OF NEW YORK



        MASTEROBJECTS, INC.                                    Case No. 1:20-cv-03478-PKC
                        Plaintiff,                             JURY TRIAL DEMANDED
               v.                                              STIPULATED PROTECTIVE ORDER
                                                               FOR LITIGATION INVOLVING
        AMAZON.COM, INC.,                                      PATENTS, HIGHLY SENSITIVE
                        Defendant.                             CONFIDENTIAL INFORMATION
                                                               AND/OR TRADE SECRETS


1.     PURPOSES AND LIMITATIONS

       Disclosure and discovery activity in this action are likely to involve production of

confidential, proprietary, or private information for which special protection from public

disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

Accordingly, the parties hereby stipulate to and petition the court to enter the following Stipulated

Protective Order. The parties acknowledge that this Order does not confer blanket protections on

all disclosures or responses to discovery and that the protection it affords from public disclosure

and use extends only to the limited information or items that are entitled to confidential treatment

under the applicable legal principles.

       The parties further acknowledge, as set forth in Section 14.4, below, that this Stipulated

Protective Order does not entitle them to file confidential information under seal. Notwithstanding

any other provision, no document may be filed with the Clerk under seal without a further Order

of this Court addressing the specific documents or portions of documents to be sealed. Any

application to seal shall be accompanied by an affidavit or affidavits and a memorandum of law,

demonstrating that the standards for sealing have been met and specifically addressing the

applicability of Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119–20 (2d Cir. 2006) and

any other controlling authority. Unless otherwise ordered, a party seeking to file an opposing
party’s confidential information shall so advise the opposing party fourteen (14) days in advance

specifying the precise portion of the information the party seeks to use, the general purpose thereof
         Case
          Case1:20-cv-03478-PKC
               1:20-cv-03478-PKC Document
                                  Document50-1
                                           59 Filed
                                               Filed07/29/20
                                                     07/15/20 Page
                                                               Page22ofof26
                                                                          26



and any redactions to which the party does not object. Within seven (7) days thereafter, the party

whose confidential information is sought to be used may make an application to seal in accordance

with the first paragraph of this Order, indicating the portion or portions of the information it seeks

to have sealed. Nothing herein is intended to alter or modify the applicability of Rule 5.2, Fed. R.

Civ. P., to this case. The redactions expressly authorized by Rule 5.2 may be made without further

application to the Court.

2.      DEFINITIONS

        2.1     Challenging Party: a Party or Non-Party that challenges the designation of

information or items under this Order.

        2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

generated, stored or maintained) or tangible things that qualify for protection under Federal Rule

of Civil Procedure 26(c).

        2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as

well as their support staff).

        2.4     Designated House Counsel: House Counsel who seek access to “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information in this matter.

        2.5     Designating Party: a Party or Non-Party that designates information or items that it

produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE
CODE”.

        2.6     Disclosure or Discovery Material: all items or information, regardless of the

medium or manner in which it is generated, stored, or maintained (including, among other things,

testimony, transcripts, and tangible things), that are produced or generated in disclosures or

responses to discovery in this matter.

        2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to

the litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or
as a consultant in this action, (2) is not a past or current employee of a Party, and (3) at the time of

retention, is not anticipated to become an employee of a Party.
         Case
          Case1:20-cv-03478-PKC
               1:20-cv-03478-PKC Document
                                  Document50-1
                                           59 Filed
                                               Filed07/29/20
                                                     07/15/20 Page
                                                               Page33ofof26
                                                                          26



       2.7     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or

Items: extremely sensitive “Confidential Information or Items,” disclosure of which to another

Party or Non-Party would create a substantial risk of serious harm that could not be avoided by

less restrictive means.

       2.9     “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items: extremely

sensitive “Confidential Information or Items” representing computer code and associated

comments and revision histories, formulas, engineering specifications, or schematics that define

or otherwise describe in detail the algorithms or structure of software or hardware designs,

disclosure of which to another Party or Non-Party would create a substantial risk of serious harm

that could not be avoided by

less restrictive means.

       2.10    House Counsel: attorneys who are employees of a party to this action. House

Counsel does not include Outside Counsel of Record or any other outside counsel.

       2.11    Non-Party: any natural person, partnership, corporation, association, or other legal

entity not named as a Party to this action.

       2.12    Outside Counsel of Record: attorneys who are not employees of a party to this

action but are retained to represent or advise a party to this action and have appeared in this action

on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

       2.13    Party: any party to this action, including all of its officers, directors, employees,
consultants, retained experts, and Outside Counsel of Record (and their support staffs).

       2.14    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

Material in this action.

       2.15    Professional Vendors: persons or entities that provide litigation support services

(e.g., photocopying, videotaping, translating, preparing graphics, exhibits, appendices or

demonstrations, and organizing, storing, or retrieving data in any form or medium) and their

employees and subcontractors.
       2.16    Protected Material: any Disclosure or Discovery Material that is designated as

“CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or as
         Case
          Case1:20-cv-03478-PKC
               1:20-cv-03478-PKC Document
                                  Document50-1
                                           59 Filed
                                               Filed07/29/20
                                                     07/15/20 Page
                                                               Page44ofof26
                                                                          26



“HIGHLY CONFIDENTIAL – SOURCE CODE.”

       2.17    Receiving Party: a Party that receives Disclosure or Discovery Material from a

Producing Party.

3.     SCOPE

       The protections conferred by this Stipulation and Order cover not only Protected Material

(as defined above), but also (1) any information copied or extracted from Protected Material; (2)

all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

However, the protections conferred by this Stipulation and Order do not cover the following

information: (a) any information that is in the public domain at the time of disclosure to a

Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as

a result of publication not involving a violation of this Order, including becoming part of the public

record through trial or otherwise; and (b) any information known to the Receiving Party prior to

the disclosure or obtained by the Receiving Party after the disclosure from a source who obtained

the information lawfully and under no obligation of confidentiality to the Designating Party. Any

use of Protected Material at trial shall be governed by a separate agreement or order.

4.     DURATION

       Even after final disposition of this litigation, the confidentiality obligations imposed by this

Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims

and defenses in this action, with or without prejudice; and (2) final judgment herein after the

completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,

including the time limits for filing any motions or applications for extension of time pursuant to

applicable law and the time limits for filing a petition for writ of certiorari to the Supreme Court

of the United States, if applicable..

5.     DESIGNATING PROTECTED MATERIAL
       5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party

or Non-Party that designates information or items for protection under this Order must take care
         Case
          Case1:20-cv-03478-PKC
               1:20-cv-03478-PKC Document
                                  Document50-1
                                           59 Filed
                                               Filed07/29/20
                                                     07/15/20 Page
                                                               Page55ofof26
                                                                          26



to limit any such designation to specific material that qualifies under the appropriate standards. To

the extent it is practical to do so, the Designating Party must designate for protection only those

parts of material, documents, items, or oral or written communications that qualify – so that other

portions of the material, documents, items, or communications for which protection is not

warranted are not swept unjustifiably within the ambit of this Order.

        Mass, indiscriminate, or routinized designations are prohibited. Designations that are

shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

unnecessarily encumber or retard the case development process or to impose unnecessary expenses

and burdens on other parties) expose the Designating Party to sanctions.

        If it comes to a Designating Party’s attention that information or items that it designated

for protection do not qualify for protection at all or do not qualify for the level of protection initially

asserted, that Designating Party must promptly notify all other parties that it is withdrawing the

mistaken designation.

        5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

(see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

designated before the material is disclosed or produced.

        Designation in conformity with this Order requires:

                (a) for information in documentary form (e.g., paper or electronic documents, but
excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” to each page that contains protected

material. If only a portion or portions of the material on a page qualifies for protection, the

Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate

markings in the margins) and must specify, for each portion, the level of protection being asserted.

        A Party or Non-Party that makes original documents or materials available for inspection
need not designate them for protection until after the inspecting Party has indicated which material

it would like copied and produced. During the inspection and before the designation, all of the
        Case
         Case1:20-cv-03478-PKC
              1:20-cv-03478-PKC Document
                                 Document50-1
                                          59 Filed
                                              Filed07/29/20
                                                    07/15/20 Page
                                                              Page66ofof26
                                                                         26



material made available for inspection shall be deemed “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the documents it wants

copied and produced, the Producing Party must determine which documents, or portions thereof,

qualify for protection under this Order. Then, before producing the specified documents, the

Producing Party must affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE

CODE) to each page that contains Protected Material. If only a portion or portions of the material

on a page qualifies for protection, the Producing Party also must clearly identify the protected

portion(s) (e.g., by making appropriate markings in the margins) and must specify, for each

portion, the level of protection being asserted.

               (b) for testimony given in deposition or in other pretrial or trial proceedings, that

the Designating Party identify on the record, before the close of the deposition, hearing, or other

proceeding, all protected testimony and specify the level of protection being asserted. When it is

impractical to identify separately each portion of testimony that is entitled to protection and it

appears that substantial portions of the testimony may qualify for protection, the Designating Party

may invoke on the record (before the deposition, hearing, or other proceeding is concluded) a right

to have up to 21 days to identify the specific portions of the testimony as to which protection is

sought and to specify the level of protection being asserted. Only those portions of the testimony

that are appropriately designated for protection within the 21 days shall be covered by the
provisions of this Stipulated Protective Order. Alternatively, a Designating Party may specify, at

the deposition or up to 21 days afterwards if that period is properly invoked, that the entire

transcript shall be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY.”

       Parties shall give the other parties notice if they reasonably expect a deposition, hearing or

other proceeding to include Protected Material so that the other parties can ensure that only

authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”
(Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition

shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL
         Case
          Case1:20-cv-03478-PKC
               1:20-cv-03478-PKC Document
                                  Document50-1
                                           59 Filed
                                               Filed07/29/20
                                                     07/15/20 Page
                                                               Page77ofof26
                                                                          26



– ATTORNEYS’ EYES ONLY.”

       Transcripts containing Protected Material shall have an obvious legend on the title page

that the transcript contains Protected Material, and the title page shall be followed by a list of all

pages (including line numbers as appropriate) that have been designated as Protected Material and

the level of protection being asserted by the Designating Party. The Designating Party shall inform

the court reporter of these requirements. Any transcript that is prepared before the expiration of a

21-day period for designation shall be treated during that period as if it had been designated

“HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless otherwise

agreed. After the expiration of that period, the transcript shall be treated only as actually

designated.

               (c) for information produced in some form other than documentary and for any

other tangible items, that the Producing Party affix in a prominent place on the exterior of the

container or containers in which the information or item is stored the legend “CONFIDENTIAL”

or   “HIGHLY       CONFIDENTIAL          –   ATTORNEYS’          EYES     ONLY”      or   “HIGHLY

CONFIDENTIAL – SOURCE CODE”. If only a portion or portions of the information or item

warrant protection, the Producing Party, to the extent practicable, shall identify the protected

portion(s) and specify the level of protection being asserted.

       5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

designate qualified information or items does not, standing alone, waive the Designating Party’s
right to secure protection under this Order for such material. Upon timely correction of a

designation, the Receiving Party must make reasonable efforts to assure that the material is treated

in accordance with the provisions of this Order.

6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

       6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

challenge a confidentiality designation by electing not to mount a challenge promptly after the
        Case
         Case1:20-cv-03478-PKC
              1:20-cv-03478-PKC Document
                                 Document50-1
                                          59 Filed
                                              Filed07/29/20
                                                    07/15/20 Page
                                                              Page88ofof26
                                                                         26



original designation is disclosed.

       6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process

by providing written notice of each designation it is challenging and describing the basis for each

challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

recite that the challenge to confidentiality is being made in accordance with this specific paragraph

of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

begin the process by conferring directly (in voice to voice dialogue; other forms of communication

are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging

Party must explain the basis for its belief that the confidentiality designation was not proper and

must give the Designating Party an opportunity to review the designated material, to reconsider

the circumstances, and, if no change in designation is offered, to explain the basis for the chosen

designation. A Challenging Party may proceed to the next stage of the challenge process only if it

has engaged in this meet and confer process first or establishes that the Designating Party is

unwilling to participate in the meet and confer process in a timely manner.

       6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

intervention, the Designating Party shall file and serve a motion to retain confidentiality within 21

days of the initial notice of challenge or within 14 days of the parties agreeing that the meet and

confer process will not resolve their dispute, whichever is earlier. Each such motion must be

accompanied by a competent declaration affirming that the movant has complied with the meet
and confer requirements imposed in the preceding paragraph. Failure by the Designating Party to

make such a motion including the required declaration within 21 days (or 14 days, if applicable)

shall automatically waive the confidentiality designation for each challenged designation. In

addition, the Challenging Party may file a motion challenging a confidentiality designation at any

time if there is good cause for doing so, including a challenge to the designation of a deposition

transcript or any portions thereof. Any motion brought pursuant to this provision must be

accompanied by a competent declaration affirming that the movant has complied with the meet
and confer requirements imposed by the preceding paragraph.

       The burden of persuasion in any such challenge proceeding shall be on the Designating
         Case
          Case1:20-cv-03478-PKC
               1:20-cv-03478-PKC Document
                                  Document50-1
                                           59 Filed
                                               Filed07/29/20
                                                     07/15/20 Page
                                                               Page99ofof26
                                                                          26



Party. Frivolous challenges and those made for an improper purpose (e.g., to harass or impose

unnecessary expenses and burdens on other parties) may expose the Challenging Party to

sanctions. Unless the Designating Party has waived the confidentiality designation by failing to

file a motion to retain confidentiality as described above, all parties shall continue to afford the

material in question the level of protection to which it is entitled under the Producing Party’s

designation until the court rules on the challenge.

7.      ACCESS TO AND USE OF PROTECTED MATERIAL

        7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

produced by another Party or by a Non-Party in connection with this case only for prosecuting,

defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

the categories of persons and under the conditions described in this Order. When the litigation has

been terminated, a Receiving Party must comply with the provisions of section 15 below (FINAL

DISPOSITION).

        Protected Material must be stored and maintained by a Receiving Party at a location and in

a secure, password-protected manner that ensures that access is limited to the persons authorized

under this Order.

        7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

information or item designated “CONFIDENTIAL” only to:
                (a) the Receiving Party’s Outside Counsel of Record in this action, as well as

employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

information for this litigation;

                (b) the officers, directors, and employees (including House Counsel) of the

Receiving Party to whom disclosure is reasonably necessary for this litigation and who have signed

the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
reasonably necessary for this litigation and who have signed the “Acknowledgment and

Agreement to Be Bound” (Exhibit A);
        Case
         Case1:20-cv-03478-PKC
              1:20-cv-03478-PKC Document
                                 Document50-1
                                          59 Filed
                                              Filed07/29/20
                                                    07/15/20 Page
                                                              Page10
                                                                   10ofof26
                                                                          26



                (d) the court and its personnel;

                (e) court reporters and their staff, professional jury or trial consultants, and

Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                (f) during their depositions, witnesses in the action to whom disclosure is

reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

(Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court. Pages of

transcribed deposition testimony or exhibits to depositions that reveal Protected Material must be

separately bound by the court reporter and may not be disclosed to anyone except as permitted

under this Stipulated Protective Order.

                (g) the author or recipient of a document containing the information or a custodian

or other person who otherwise possessed or knew the information.

                (h) a Designating Party’s current employees and Experts.

        7.3     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” and

“HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items. Unless otherwise ordered

by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

information or item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or

“HIGHLY CONFIDENTIAL – SOURCE CODE” only to:

                (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

information for this litigation;

                (b) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary

for this litigation, (2) who have signed the “Acknowledgment and Agreement to Be Bound”

(Exhibit A), and (3) as to whom the procedures set forth in paragraph 7.4(a)(2), below, have been

followed];

                (c) the court and its personnel;
                (d) court reporters and their staff, professional jury or trial consultants including

mock jurors who have signed a confidentiality agreement, mediators and their staff,, and
        Case
         Case1:20-cv-03478-PKC
              1:20-cv-03478-PKC Document
                                 Document50-1
                                          59 Filed
                                              Filed07/29/20
                                                    07/15/20 Page
                                                              Page11
                                                                   11ofof26
                                                                          26



Professional Vendors to whom disclosure is reasonably necessary for this litigation (including

settlement discussions) and who have signed the “Acknowledgment and Agreement to Be Bound”

(Exhibit A);

               (e) during their depositions, witnesses not otherwise authorized to see HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY or HIGHLY CONFIDENTIAL – SOURCE

CODE information to whom disclosure is reasonably necessary may be shown such information

with the consent of the Designating Party or as ordered by the Court. Pages of transcribed

deposition testimony or exhibits to depositions that reveal such information must be separately

bound by the court reporter and may not be disclosed to anyone except as permitted under this

Protective Order;

               (f) the author or recipient of a document containing the information or a custodian

or other person who otherwise possessed or knew the information; and

               (g) a Designating Party’s current employees and Experts.

       7.4 Procedures for Approving or Objecting to Disclosure of “HIGHLY CONFIDENTIAL

– ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE”

Information or Items to Designated House Counsel or Experts.

               (a)(1) Unless otherwise ordered by the court or agreed to in writing by the

Designating Party, a Party that seeks to disclose to Designated House Counsel any information or

item that has been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
pursuant to paragraph 7.3(b) first must make a written request to the Designating Party that (1)

sets forth the full name of the Designated House Counsel and the city and state of his or her

residence, and (2) describes the Designated House Counsel’s current and reasonably foreseeable

future primary job duties and responsibilities in sufficient detail to determine if House Counsel is

involved, or may become involved, in any competitive decision-making. Any Designated House

Counsel who receives “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information

pursuant to this Order must disclose any relevant changes in job duties or responsibilities prior to
final disposition of the litigation to allow the Designating Party to evaluate any later-arising

competitive decision-making responsibilities
        Case
         Case1:20-cv-03478-PKC
              1:20-cv-03478-PKC Document
                                 Document50-1
                                          59 Filed
                                              Filed07/29/20
                                                    07/15/20 Page
                                                              Page12
                                                                   12ofof26
                                                                          26



                 (a)(2) Unless otherwise ordered by the court or agreed to in writing by the

Designating Party, a Party that seeks to disclose to an Expert (as defined in this Order) any

information or item that has been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’

EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” pursuant to paragraph 7.3(c)

first must make a written request to the Designating Party that (1) identifies the general categories

of   “HIGHLY         CONFIDENTIAL                –     ATTORNEYS’               EYES        ONLY”         or     “HIGHLY

CONFIDENTIAL – SOURCE CODE” information that the Receiving Party seeks permission to

disclose to the Expert, (2) sets forth the full name of the Expert and the city and state of his or her

primary residence, (3) attaches a copy of the Expert’s current resume, (4) identifies the Expert’s

current employer(s), (5) identifies each person or entity from whom the Expert has received

compensation or funding for work in his or her areas of expertise or to whom the expert has

provided professional services, including in connection with a litigation, at any time during the

preceding five years,1 and (6) identifies (by name and number of the case, filing date, and location

of court) any litigation in connection with which the Expert has offered expert testimony, including

through a declaration, report, or testimony at a deposition or trial, during the preceding five years.

Any disclosed Expert is restricted from undertaking work prior to the termination of the litigation

that could foreseeably result in an improper use of the Designating Party’s “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE

CODE” information.
                 (b) A Party that makes a request and provides the information specified in the

preceding respective paragraphs may disclose the subject Protected Material to the identified

Designated House Counsel or Expert unless, within 14 days of delivering the request, the Party

receives a written objection from the Designating Party. Any such objection must set forth in detail

the grounds on which it is based.

                 (c) A Party that receives a timely written objection must meet and confer with the




       1If the Expert believes any of this information is subject to a confidentiality obligation to a third-party, then the Expert should
       provide whatever information the Expert believes can be disclosed without violating any confidentiality agreements, and the Party
       seeking to disclose to the Expert shall be available to meet and confer with the Designating Party regarding any such engagement.
        Case
         Case1:20-cv-03478-PKC
              1:20-cv-03478-PKC Document
                                 Document50-1
                                          59 Filed
                                              Filed07/29/20
                                                    07/15/20 Page
                                                              Page13
                                                                   13ofof26
                                                                          26



Designating Party (through direct voice to voice dialogue) to try to resolve the matter by agreement

within seven days of the written objection. If no agreement is reached, the Party seeking to make

the disclosure to Designated House Counsel or the Expert may file a motion seeking permission

from the court to do so. Any such motion must be accompanied by a competent declaration

describing the parties’ efforts to resolve the matter by agreement (i.e., the extent and the content

of the meet and confer discussions).

       In any such proceeding, the Party opposing disclosure to Designated House Counsel or the

Expert shall bear the burden of proving that the risk of harm that the disclosure would entail (under

the safeguards proposed) outweighs the Receiving Party’s need to disclose the Protected Material

to its Designated House Counsel or Expert.

8.     PROSECUTION BAR

       Absent written consent from the Producing Party, any individual who receives access to

“HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL

– SOURCE CODE” information shall not be involved in the prosecution of patents or patent

applications relating to predictive search, including without limitation the patents asserted in this

action and any patent or application claiming priority to or otherwise related to the patents asserted

in this action, before any foreign or domestic agency, including the United States Patent and

Trademark Office (“the Patent Office”). Outside and House Counsel for the Receiving Party who

receive access to “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
CONFIDENTIAL – SOURCE CODE” information shall implement an “Ethical Wall” and not be

involved in the prosecution of patents or patent applications relating to predictive search. For

purposes of this paragraph, “prosecution” includes directly or indirectly drafting, amending,

advising, or otherwise affecting the scope or maintenance of patent claims.2 To avoid any doubt,

“prosecution” as used in this paragraph does not include representing a party or participating in

challenging or defending a patent before a domestic or foreign agency (including, but not limited

to, a reissue protest, ex parte reexamination, inter partes reexamination post grant review, covered



       2   Prosecution includes, for example, original prosecution, reissue and reexamination proceedings.
        Case
         Case1:20-cv-03478-PKC
              1:20-cv-03478-PKC Document
                                 Document50-1
                                          59 Filed
                                              Filed07/29/20
                                                    07/15/20 Page
                                                              Page14
                                                                   14ofof26
                                                                          26



business method patent review, or inter partes review), provided that the individual does not advise

on, consult on, prepare, draft, or edit any amendments to the claims or specifications at issue. In

further avoidance of doubt, “prosecution” as used in this Section does not include advising on the

payment of maintenance fees, advising on the revival of expired patents, advising on the correction

of inventorship or priority benefit claim of a patent or patent application, or advising that a party

should not let a patent lapse. This Prosecution Bar shall begin when access to “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE

CODE” information is first received by the affected individual and shall end two (2) years after

final termination of this action.

9.     SOURCE CODE

               (a) To the extent production of source code becomes necessary in this case, a

Producing Party may designate source code as “HIGHLY CONFIDENTIAL – SOURCE CODE”

if it comprises or includes confidential, proprietary or trade secret source code. A document that

quotes or cites filenames, line numbers, directory names, module names, class names, parameter

names, variable names, function names, method names, and/or procedure names (e.g., for

notetaking or identification purposes) but does not reproduce any lines of source code or otherwise

contain any information or detail that falls under the “HIGHLY CONFIDENTIAL – SOURCE

CODE” definition above need not be designated “HIGHLY CONFIDENTIAL – SOURCE

CODE” but must be designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
               (b) Protected Material designated as “HIGHLY CONFIDENTIAL – SOURCE

CODE” shall be subject to all of the protections afforded to “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY” information including the Prosecution Bar set forth in Paragraph

8, and may be disclosed only to the individuals to whom “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY” information may be disclosed, as set forth in Paragraphs 7.3 and

7.4, with the exception of Designated House Counsel.

               (c) Subject to the Source Code Addendum attached to this Order, any source code
produced in discovery shall be made available for inspection, in a format allowing it to be

reasonably reviewed and searched, during normal business hours or at other mutually agreeable
        Case
         Case1:20-cv-03478-PKC
              1:20-cv-03478-PKC Document
                                 Document50-1
                                          59 Filed
                                              Filed07/29/20
                                                    07/15/20 Page
                                                              Page15
                                                                   15ofof26
                                                                          26



times, at an office of the Producing Party’s counsel or another mutually agreed upon location. The

source code shall be made available for inspection on a secured computer in a secured room

without Internet access or network access to other computers, and the Receiving Party shall not

copy, remove, or otherwise transfer any portion of the source code onto any recordable media or

recordable device. The Producing Party may visually monitor the activities of the Receiving

Party’s representatives during any source code review, but only to ensure that there is no

unauthorized recording, copying, or transmission of the source code. The Producing Party will

not monitor what is being specifically reviewed on the source code computer’s screen by the

Receiving Party, nor will the Producing Party view the notes taken by the Receiving Party, nor

will the Producing Party log the Receiving Party’s keystrokes on the source code computer or

otherwise attempt to record the Receiving Party’s work-product. The Producing Party will provide

the Receiving Party with an unmonitored breakout room.

               (d) The Receiving Party’s Outside Counsel and/or Experts shall be entitled to take notes

(handwritten or electronic) relating to the source code, but may not copy the source code into such notes.

To the extent the Receiving Party desires to take notes electronically, the Producing Party shall provide a

note-taking computer (e.g., a computer, which is distinct from the source code computer, that is not linked

to any network, including a local area network (“LAN”), an intranet, or the Internet, and has image making

functionality of any type disabled, including but not limited to camera and video functionality) (“note-taking

computer”) with a current, widely used word processing program in the source code review room for the
Receiving Party’s use in taking such notes. The note-taking computer shall have disk-encryption and be

password protected. The note-taking computer shall be used for the sole purpose of note-taking and shall

be retained by the Producing Party. The Producing Party will instruct the Receiving Party on how to start,

log on to, and operate the note taking computer. The Receiving Party will save any notes taken on the note

taking computer to a folder labeled “Source Code Notes.” Such notes shall be designated as and treated as

HIGHLY CONFIDENTIAL – SOURCE CODE material, except that at the end of each day of source code

inspection, under the supervision of the Producing Party, such notes shall be saved on a removable encrypted
and password protected drive supplied by the Producing Party and given to the Receiving Party to retain.

The Producing Party will thereafter delete or destroy the electronic notes on the note-taking computer,
        Case
         Case1:20-cv-03478-PKC
              1:20-cv-03478-PKC Document
                                 Document50-1
                                          59 Filed
                                              Filed07/29/20
                                                    07/15/20 Page
                                                              Page16
                                                                   16ofof26
                                                                          26



without reviewing the substance of the notes. The note-taking computer shall have no features that will

hinder the complete clearing of the Receiving Party’s notes after such notes have been printed or

downloaded. The Producing Party will not review the Source Code Notes, will not log key strokes with

respect to the note taking, and will not otherwise attempt to discover the Receiving Party’s work product

related to the source code review. Except as provided expressly in this paragraph, use or possession of any

recordable media or recordable devices during the inspection by anyone other than the Producing Party is

prohibited.

               (e) The Producing Party shall install tools on the source code computer that are

sufficient for viewing and searching Source Code produced, if such tools exist and are presently

used in the ordinary course of the Producing Party’s business. The Receiving Party may request

that other commercially available software tools for viewing and searching Source Code be

installed on the Remote Review Computer, provided, however, that such other software tools are

reasonably necessary for the Receiving Party to perform its review of the Source Code consistent

with all of the protections herein. The Receiving Party must provide the Producing Party with a

licensed copy of the relevant software, whether using a CD, DVD, or in the case of software

accessible over the internet, relevant keys or information to legally access reasonably in advance

of any scheduled Source Code Review.

               (f) The Receiving Party may request paper copies of reasonable portions of source

code that are reasonably necessary for the preparation of court filings, pleadings, expert reports,
or other papers, or for deposition or trial, but shall not request paper copies for the purposes of

reviewing the source code other than electronically as set forth in paragraph (c) in the first instance.

The Producing Party shall provide all such source code in paper form including bates numbers and

the label “HIGHLY CONFIDENTIAL - SOURCE CODE.” The Producing Party shall provide the

Receiving Party with five (5) copies of the requested printouts within three (3) business days. The

Producing Party may challenge the amount of source code requested in hard copy form pursuant

to the dispute resolution procedure and timeframes set forth in Paragraph 6 whereby the Producing
Party is the “Challenging Party” and the Receiving Party is the “Designating Party” for purposes

of dispute resolution, except that the burden of persuasion shall be on the Producing Party.
              Case
               Case1:20-cv-03478-PKC
                    1:20-cv-03478-PKC Document
                                       Document50-1
                                                59 Filed
                                                    Filed07/29/20
                                                          07/15/20 Page
                                                                    Page17
                                                                         17ofof26
                                                                                26



                       (g) The Receiving Party shall maintain a record of any individual who has inspected

      any portion of the source code in electronic or paper form. The Receiving Party shall maintain all

      paper copies of any printed portions of the source code in a secured, locked area. The Receiving

      Party shall not create any electronic or other images of the paper copies and shall not convert any

      of the information contained in the paper copies into any electronic format, except as necessary

      for inclusion a court filing, pleading, or expert report. The Receiving Party shall only make

      additional paper copies if such additional copies are (1) necessary to prepare court filings,

      pleadings, or other papers (including a testifying expert’s expert report), (2) necessary for

      deposition, or (3) otherwise necessary for the preparation of its case. Any paper copies used during

      a deposition shall be retrieved by the Producing Party at the end of each day and must not be given

      to or left with a court reporter or any other unauthorized individual.

10.   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

      LITIGATION

             If a Party is served with a subpoena or a court order issued in other litigation that compels

      disclosure of any information or items designated in this action as “CONFIDENTIAL” or

      “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL

      – SOURCE CODE” that Party must:

                       (a) promptly notify in writing the Designating Party. Such notification shall include

      a copy of the subpoena or court order;
                       (b) promptly notify in writing the party who caused the subpoena or order to issue

      in the other litigation that some or all of the material covered by the subpoena or order is subject

      to this Protective Order. Such notification shall include a copy of this Stipulated Protective Order;

      and

                       (c) cooperate with respect to all reasonable procedures sought to be pursued by the

      Designating Party whose Protected Material may be affected.3




             3The purpose of imposing these duties is to alert the interested parties to the existence of this Protective Order and to afford the
             Designating Party in this case an opportunity to try to protect its confidentiality interests in the court from which the subpoena or
             order issued.
              Case
               Case1:20-cv-03478-PKC
                    1:20-cv-03478-PKC Document
                                       Document50-1
                                                59 Filed
                                                    Filed07/29/20
                                                          07/15/20 Page
                                                                    Page18
                                                                         18ofof26
                                                                                26



             If the Designating Party timely seeks a protective order, the Party served with the subpoena

      or court order shall not produce any information designated in this action as “CONFIDENTIAL”

      or   “HIGHLY      CONFIDENTIAL          –    ATTORNEYS’         EYES     ONLY”      or   “HIGHLY

      CONFIDENTIAL – SOURCE CODE” before a determination by the court from which the

      subpoena or order issued, unless the Party has obtained the Designating Party’s permission. The

      Designating Party shall bear the burden and expense of seeking protection in that court of its

      confidential material – and nothing in these provisions should be construed as authorizing or

      encouraging a Receiving Party in this action to disobey a lawful directive from another court.

11.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

      LITIGATION

                     (a) The terms of this Order are applicable to information produced by a Non-Party

      in this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

      ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE”. Such

      information produced by Non-Parties in connection with this litigation is protected by the remedies

      and relief provided by this Order. Nothing in these provisions should be construed as prohibiting

      a Non-Party from seeking additional protections.

                     (b) In the event that a Party is required, by a valid discovery request, to produce a

      Non-Party’s confidential information in its possession, and the Party is subject to an agreement

      with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
                         1. promptly notify in writing the Requesting Party and the Non-Party that

      some or all of the information requested is subject to a confidentiality agreement with a Non-Party;

                         2. promptly provide the Non-Party with a copy of the Stipulated Protective

      Order in this litigation, the relevant discovery request(s), and a reasonably specific description of

      the information requested; and

                         3. make the information requested available for inspection by the Non-Party.

                     (c) If the Non-Party fails to object or seek a protective order from this court within
      a reasonable period of time after receiving the notice and accompanying information, including

      but not limited to any contractual notice period in an agreement between the Producing Party and
              Case
               Case1:20-cv-03478-PKC
                    1:20-cv-03478-PKC Document
                                       Document50-1
                                                59 Filed
                                                    Filed07/29/20
                                                          07/15/20 Page
                                                                    Page19
                                                                         19ofof26
                                                                                26



      the Non-Party covering the confidentiality and/or disclosure of the information requested, the

      Producing Party may produce the Non-Party’s confidential information responsive to the discovery

      request. If the Non-Party timely seeks a protective order, the Producing Party shall not produce

      any information in its possession or control that is subject to the confidentiality agreement with

      the Non-Party before a determination by the court.

      12.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

      Material to any person or in any circumstance not authorized under this Stipulated Protective

      Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

      unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected

      Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the

      terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and

      Agreement to Be Bound” that is attached hereto as Exhibit A.

13.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

      MATERIAL

             When a Producing Party gives notice to Receiving Parties that certain inadvertently

      produced material is subject to a claim of privilege or other protection, the obligations of the

      Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). Pursuant to

      Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of
      disclosure of a communication or information covered by the attorney-client privilege or work

      product protection, the parties may incorporate their agreement in the stipulated protective order

      submitted to the court.

      14.    MISCELLANEOUS

             14.1    Right to Further Relief. Nothing in this Order abridges the right of any person to

      seek its modification by the court in the future.

             14.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order
      no Party waives any right it otherwise would have to object to disclosing or producing any

      information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no
        Case
         Case1:20-cv-03478-PKC
              1:20-cv-03478-PKC Document
                                 Document50-1
                                          59 Filed
                                              Filed07/29/20
                                                    07/15/20 Page
                                                              Page20
                                                                   20ofof26
                                                                          26



Party waives any right to object on any ground to use in evidence of any of the material covered

by this Protective Order.

       14.3    Export Control. Disclosure of Protected Material shall be subject to all applicable

laws and regulations relating to the export of technical data contained in such Protected Material,

including the release of such technical data to foreign persons or nationals in the United States or

elsewhere. The Producing Party shall be responsible for identifying any such controlled technical

data, and the Receiving Party shall take measures necessary to ensure compliance.

       14.4    Filing Protected Material. Without written permission from the Designating Party

or a court order secured after appropriate notice to all interested persons, a Party may not file in

the public record in this action any Protected Material. A Party that seeks to file under seal any

Protected Material must comply with section 5(B) of the Individual Practices of Judge P. Kevin

Castel. Protected Material may only be filed under seal pursuant to a court order authorizing the

sealing of the specific Protected Material at issue. A sealing order will issue only upon a request

establishing that the Protected Material at issue is privileged, protectable as a trade secret, or

otherwise entitled to protection under the law. If a Receiving Party's request to file Protected

Material under seal is denied by the court, then the Receiving Party may file the Protected Material

in the public record unless otherwise instructed by the court.

15.    FINAL DISPOSITION

       Within 60 days after the final disposition of this action, as defined in paragraph 4, each
Receiving Party must return all Protected Material to the Producing Party or destroy such material.

As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

summaries, and any other format reproducing or capturing any of the Protected Material. Whether

the Protected Material is returned or destroyed, the Receiving Party must submit a written

certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

by the 60-day deadline that (1) identifies (by category, where appropriate) all the Protected

Material that was returned or destroyed and (2) affirms that the Receiving Party has not retained
any copies, abstracts, compilations, summaries or any other format reproducing or capturing any

of the Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival
        Case
         Case1:20-cv-03478-PKC
              1:20-cv-03478-PKC Document
                                 Document50-1
                                          59 Filed
                                              Filed07/29/20
                                                    07/15/20 Page
                                                              Page21
                                                                   21ofof26
                                                                          26



copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

and expert work product, even if such materials contain Protected Material. Any such archival

copies that contain or constitute Protected Material remain subject to this Protective Order as set

forth in Section 4 (DURATION).

DATED: July 15, 2020

 /s/ Spencer Hosie                                  /s/ Douglas J. Dixon

 Spencer Hosie, admitted pro hac vice               Moez M. Kaba
 (CA Bar No. 101777)                                523 West 6th Street, Suite 400
 shosie@hosielaw.com                                Los Angeles, CA 90014
 Diane S. Rice, admitted pro hac vice               mkaba@hueston.com
 (CA Bar No. 118303)
 drice@hosielaw.com                                 Douglas J. Dixon, NY Registration No.
 Brandon C. Martin, admitted pro hac vice           4403762
 (CA Bar No. 269624)                                ddixon@hueston.com
 bmartin@hosielaw.com                               Christina V. Rayburn, CA State Bar No.
 Darrell Rae Atkinson, admitted                     255467
 pro hac vice                                       crayburn@hueston.com
 (CA Bar No. 280564)                                (Admitted Pro Hac Vice)
 datkinson@hosielaw.com                             Neil G. Anderson, CA State Bar No. 307668
 Francesca M.S. Germinario, admitted                nanderson@hueston.com
 pro hac vice                                       (Admitted Pro Hac Vice)
 (NY Bar No. 5629407)                               Abigail Majane, NY Registration No. 5718044
 (CA Bar No.326208)                                 amajane@hueston.com
 fgerminario@hosielaw.com                           (Admitted Pro Hac Vice)
 HOSIE RICE LLP                                     HUESTON HENNIGAN LLP
 600 Montgomery St., 34th Floor                     620 Newport Center Drive, Suite 1300
 San Francisco, CA 94111                            Newport Beach, CA 92660
 Telephone: 415.247.6000                            Telephone:    (949) 229-8640
 Facsimile: 415.247.6001                            Facsimile:    (888) 775-0898

 Attorneys for Plaintiff                            Attorneys for Defendant AMAZON.COM, INC.
 MasterObjects, Inc.
Joint Motion (Doc. 50) is terminated.
                         29th day of ____________________
IT IS SO ORDERED, this _____                   July,         20
                                                          20___.


                                                     ___________________________________________
                                                     P. Kevin Castel, Judge
                                                     UNITED STATES DISTRICT COURT
        Case
         Case1:20-cv-03478-PKC
              1:20-cv-03478-PKC Document
                                 Document50-1
                                          59 Filed
                                              Filed07/29/20
                                                    07/15/20 Page
                                                              Page22
                                                                   22ofof26
                                                                          26




                                 SOURCE CODE ADDENDUM

       In light of the COVID-19 pandemic, and the resulting Federal, State, and local travel

restrictions and shelter-in-place orders (collectively, “COVID-19 Restrictions”), the parties agree

to the following additional terms governing review of Source Code.

       The terms in this Addendum shall remain in effect only so long as COVID-19 Restrictions

are in effect at the locations of respective relevant parties, such as the location of the parties’

respective counsel and source code review consultants and experts.           Once the COVID-19

Restrictions in those locations are lifted, however, the Producing Party can, at its sole discretion,

continue (or resume) providing Source Code pursuant to the terms of this Addendum at any time

or provide Source Code pursuant to the relevant provisions of the Protective Order.

       The Parties’ acknowledge that while the terms below may not reflect the Producing Party’s

normal security protocols, they represent an accommodation in the interest of moving the case

forward during the unprecedented COVID-19 pandemic and in light of applicable COVID-19

Restrictions and related office closures and travel restrictions. A Party’s agreement to make

Source Code available pursuant to this Addendum shall not be construed as an admission that the

provisions of the Addendum are appropriate in any other case or that these provisions provide an

acceptable level of security for the Producing Party’s Source Code at any other time not affected

by the COVID-19 pandemic. The Addendum may not be cited as an appropriate practice to follow
once the COVID-19 pandemic has passed even if the Producing Party decides to follow the terms

of this Addendum after the COVID-19 Restrictions are lifted because other pandemic-related

issues such as delayed office re-openings may still be experienced.

       1.      To the extent a Party makes Source Code available for inspection, the Producing

Party shall notify the Receiving Party once any of Producing Party’s Source Code is available for

inspection. The Receiving Party shall provide fourteen (14) days’ notice prior to the first time that

it wishes to inspect Source Code. The receiving party shall provide five (5) days’ notice of
subsequent inspections.
        Case
         Case1:20-cv-03478-PKC
              1:20-cv-03478-PKC Document
                                 Document50-1
                                          59 Filed
                                              Filed07/29/20
                                                    07/15/20 Page
                                                              Page23
                                                                   23ofof26
                                                                          26



       2.      Source Code shall be loaded to a computer maintained by the Producing Party or

its outside counsel (the “Source Code Host Machine”).

       3.      No later than fourteen (14) days after a first request for Source Code inspection, the

Producing Party shall send to the Receiving Party a computer capable of remotely accessing the

Producing Party’s Source Code (the “Remote Review Computer”). The Remote Review Computer

shall be sent to the Receiving Party’s outside counsel via overnight delivery service (e.g., FedEx,

UPS, etc.).

       4.      The Remote Review Computer shall be a Windows-based laptop computer having

at least 4 gigabytes of memory and a screen with a minimum size of thirteen inches. The Remote

Review Computer shall be capable of connecting to the Source Code Host Machine via a restricted

virtual private network (VPN).

       5.      The Producing Party shall provide the receiving Party with information explaining

how to start, log on to, and operate the Remote Review Computer. The Producing Party shall also

provide the Receiving Party with any required credentials to connect to the Source Code Host

Machine via VPN. Only one VPN session will be allowed at a time.

       6.      The Receiving Party is permitted to use a note-taking computer as specified in

Section 9(d). The note-taking computer shall be provided by the Producing Party to the Receiving

Party on the same date and in the same manner as the Remote Review Computer.

       7.      The Remote Review Computer shall have disk encryption and be password
protected. The Remote Review Computer will either have no peripheral device connectors or such

connectors will be disabled. The use or possession of any electronic input/output device other than

the note-taking computer (e.g., USB memory stick, mobile phone, tablet, personal digital assistants

(PDAs), Blackberries, Dictaphones, voice recorders, external or portable telephone jack, camera

or any camera-enabled device, CD, floppy disk, portable hard drive, laptop, or any device that can

access the Internet or any other network or external system, etc.) is prohibited while accessing

Source Code via the Remote Review Computer. The Producing Party may take appropriate
measures, either through physical modification of the Remote Review Computer, or through

modification of software on the Remote Review Computer, to prevent the use of such electronic
        Case
         Case1:20-cv-03478-PKC
              1:20-cv-03478-PKC Document
                                 Document50-1
                                          59 Filed
                                              Filed07/29/20
                                                    07/15/20 Page
                                                              Page24
                                                                   24ofof26
                                                                          26



input/output devices in conjunction with the Remote Review Computer and to prevent copying,

duplicating, pasting, printing or any other duplication of the source code.

       8.      The Producing Party may log all connections to the Source Code Host Machine.

The Producing Party may also terminate the secure connection to the Source Code Host Machine

after 30 minutes of inactivity on the Remote Review Computer. The Producing Party will not log

or monitor what is being reviewed on the source code computer’s screen by the Receiving Party,

nor will the Producing Party view the notes taken by the Receiving Party, nor will the Producing

Party log the Receiving Party’s keystrokes on the source code computer or otherwise attempt to

record the Receiving Party’s work-product.

       9.      The Receiving Party shall provide to the Producing Party a list of any individuals

who access Source Code via the Remote Review Computer and the date and approximate time(s)

of such review.

       10.     The receiving Party may request paper copies (“Source Code Printouts”) of limited

portions of the Source Code. The Source Code Printouts, including any applicable printing limits,

shall be governed by the provisions of the Protective Order, except as expressly modified herein.

To ensure the proper pages requested by the Receiving Party are printed, the Producing Party shall

provide the ability for the Receiving Party to save relevant files for printing as PDFs (preserving

the line numbers and formatting using a program such as Notepad++) to a folder located on the

Source Code Host Computer.
       11.     At the conclusion of any Source Code Review, the Receiving Party shall notify the

Producing Party of the existence of Source Code Printouts that it requests to be produced.

Thereafter, Source Code Printouts shall be produced in accordance with the provisions of the

Protective Order.

       12.     The Producing Party shall install tools on the Remote Review Computer and/or

Source Code Host Computer that are sufficient for viewing and searching Source Code produced,

if such tools exist and are presently used in the ordinary course of the Producing Party’s business.
The Receiving Party may request that other mutually-agreeable commercially available software

tools for viewing and searching Source Code be installed on the Remote Review Computer,
       Case
        Case1:20-cv-03478-PKC
             1:20-cv-03478-PKC Document
                                Document50-1
                                         59 Filed
                                             Filed07/29/20
                                                   07/15/20 Page
                                                             Page25
                                                                  25ofof26
                                                                         26



provided, however, that such other software tools are reasonably necessary for the Receiving Party

to perform its review of the Source Code consistent with all of the protections herein. The

Receiving Party must provide the Producing Party with a licensed copy of the relevant software,

whether using a CD, DVD, or in the case of software accessible over the internet, relevant keys or

information to legally access reasonably in advance of any scheduled Source Code Review.
        Case
         Case1:20-cv-03478-PKC
              1:20-cv-03478-PKC Document
                                 Document50-1
                                          59 Filed
                                              Filed07/29/20
                                                    07/15/20 Page
                                                              Page26
                                                                   26ofof26
                                                                          26



                                             EXHIBIT A

                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                 I,   _____________________________           [print   or   type   full   name],   of

_________________ [print or type full address], declare under penalty of perjury that I have read

in its entirety and understand the Stipulated Protective Order that was issued by the United States

District Court for the Southern District of New York on [date] in the case of MasterObjects, Inc.

v. Amazon.com, Inc., Case No. 1:20-cv-03478-PKC. I agree to comply with and to be bound by all

the terms of this Stipulated Protective Order and I understand and acknowledge that failure to so

comply could expose me to sanctions and punishment in the nature of contempt. I solemnly

promise that I will not disclose in any manner any information or item that is subject to this

Stipulated Protective Order to any person or entity except in strict compliance with the provisions

of this Order.

                 I further agree to submit to the jurisdiction of the United States District Court for

the Southern District of New York for the purpose of enforcing the terms of this Stipulated

Protective Order, even if such enforcement proceedings occur after termination of this action.

                 I hereby appoint __________________________ [print or type full name] of

_______________________________________ [print or type full address and telephone number]

as my New York agent for service of process in connection with this action or any proceedings

related to enforcement of this Stipulated Protective Order.


Date: _________________________________

City and State where sworn and signed: _________________________________


Printed name: ______________________________
              [printed name]

Signature: __________________________________
              [signature]
